Amended: April 2013 AMERICAN INDEPENDENCE FUNDS TRUST (the “Fund” or “Funds”) CODE OF ETHICS This Code of Ethics (the "Code") establishes rules of conduct for persons who are associated with the Fund referred to above. The Code governs their personal investment and other investment-related activities. The basic rule is very simple: put the client's interests first. Officers, directors and employees owe a fiduciary duty to, among others, the shareholders of the Funds, to conduct their personal securities transactions in a manner which does not interfere with Fund portfolio transactions or otherwise take unfair advantage of their relationships with the Funds. Persons covered by the Code must adhere to these general principles as well as comply with the Code's specific provisions. Some of the rules are imposed specifically by law. For example, the laws that govern investment advisers specifically prohibit fraudulent activity, making statements that are not true or that are misleading or omit something that is significant in the context and engaging in manipulative practices. These are general concepts, of course, and over the years the courts, the regulators and investment advisers have issued interpretations and established codes of conduct for their employees and others who have access to their investment decisions and trading activities. Indeed, the rules obligate investment advisers to adopt written rules that are reasonably designed to prevent the illegal activities described above and must follow procedures that will enable them to prevent such activities. No Covered Person shall, in connection with the purchase or sale, directly or indirectly, by such person of a security held or to be acquired by the Funds: · Employ any device, scheme or artifice to defraud the Funds; · Make to the Funds any untrue statement of a material fact or omit to the Funds a material fact necessary in order to make the statement made, in light of the circumstances under which they are made, not misleading; · Engage in any act, practice or course of business which would operate as a fraud or deceit upon the Funds; · Engage in any manipulative practice with respect to the Funds; 1 · Trade while in possession of material non-public information for personal use or disclose such information to others in or outside the Funds who have no need for this information. It is a violation of federal securities laws to buy or sell securities while in possession of material non-public information and illegal to communicate such information to a third party who buys or sells securities. This Code is intended to assist persons associated with the Funds in fulfilling their obligations under the law. The first part lays out who the Code applies to, the second part deals with personal investment activities, the third part deals with other sensitive business practices, and subsequent parts deal with reporting and administrative procedures. The Code is very important to the Funds and persons associated with the Funds.
